ZIMMERMAN, Justice
(concurring):
I join the Court in dismissing the writ as improvidently granted but write to dispel any misconception as to the meaning of a denial or dismissal of a writ of certiorari *1073that Associate Chief Justice Howe’s dissenting opinion might create.
The last paragraph of Associate Chief Justice Howe’s opinion implies that a majority of this Court has passed on the merits of this case and has reached a conclusion different than his. The dismissal of a writ of certiorari as improvidently granted does not constitute a decision on the merits of the case. Utah Supreme Court Rule 43 states: “Review by a writ of certiorari is not a matter of right, but of judicial discretion, and will be granted only when there are special and important reasons therefor.” R.Utah S.Ct. 43. The denial of a writ, or the dismissal of a writ previously granted, means only that a majority of the Court has concluded that there are no “special and important reasons” for considering the case further.
DURHAM, J., concurs in the concurring opinion of ZIMMERMAN, J.